Citation Nr: 0633860	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
lower back disorder, and, if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two decisions.  In July 2002 the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, in pertinent part, denied the veteran's 
claim for service connection for a lower back disorder to 
include disc disease for failure to submit new and material 
evidence.  In May 2004, the RO in Indianapolis, Indiana, 
denied the veteran's claim for entitlement to service 
connection for tinnitus.  This case has been transferred to 
the RO in Indianapolis, Indiana, because the veteran has 
relocated to the Indianapolis area. 

A review of the record reveals that the July 2002 RO decision 
denied the veteran's claim for service connection for a lower 
back disorder for failure to submit new and material 
evidence.  The RO's October 2005 supplemental statement of 
the case (SSOC) reopened the claim on appeal but did not 
explicitly address whether new and material evidence had been 
submitted to reopen this previously denied claim.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

The veteran indicated that he wanted a hearing before the 
Board at a local VA office in August and October 2003.  In a 
February 2004 letter the veteran waived the 60 day period to 
comment on the supplemental statement of the case (SSOC) 
issued in February 2004 and requested that his Travel Board 
hearing be scheduled as soon as possible.  A letter received 
by the RO in March 15, 2004, notified the RO that he would 
not be able to attend the March 23, 2004, Travel Board 
hearing and asked for his hearing to be postponed until next 
year.  In May 2005, on his VA form 9, the veteran indicated 
that he no longer wanted a Board hearing.  The request for a 
Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(d).  
The Board may decide the case on the evidence of record.  Id.      


FINDINGS OF FACT

1.  The preponderance of the evidence is against a causal 
link between the veteran's current tinnitus and any remote 
incident of service, including acoustic trauma.

2.  In August 1983 and January 1987, the Board denied the 
veteran's claim for service connection for a lower back 
disorder.  

3.  In May 1992, the RO reopened the veteran's claim for 
service connection and denied the claim on the merits.  The 
veteran did not perfect an appeal from this decision.

4.  Some of the evidence received since May 1992 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for hearing loss.

5.  There is no competent evidence showing the veteran's 
lower back disability is related to disease or injury 
incurred in, or aggravated by, military service. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2006). 

2.  The May 1992 RO rating decision that denied service 
connection for a lower back disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2006).

3.  New and material evidence has been received, and the 
claim for service connection for a lower back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

4.  A lower back disability was not incurred in or aggravated 
by military service, and service connection is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service connection generally

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

II. Entitlement to service connection for tinnitus 

At the hearing before the local Decision Review Officer in 
June 2005, the veteran contends that his current tinnitus was 
caused by noise exposure from jet aircraft while he served in 
the United States Air Force.  The veteran asserts that he 
worked in an office close to an aircraft hanger where jet 
engines were tested at a naval station in Iceland.  The 
veteran contends that he has had problems with ringing in his 
ears ever since he was stationed in Iceland.

The veteran's service medical records, which include the 
entrance and separation examination reports, are absent 
evidence that the veteran experienced tinnitus before, 
during, and one year after service.  In fact, the evidence of 
record reveals that the first time that the veteran 
complained of tinnitus is sometime after 2001, decades after 
his period of military service.  

A VA audiological examination was conducted in August 2005.  
At the examination, the veteran reported unprotected noise 
exposure both in service and after service.  He experienced 
high intensity noise while working in an office attached to 
an airplane repair hangar where he heard the firing of jet 
engines being tested.  The veteran reported that he was not 
issued hearing protection.  The veteran also reported that 
after service he worked for a railroad and as a general 
laborer. 
The veteran explained that three years ago he noticed a 
worsening in his tinnitus which he attributed to an increase 
in his blood pressure.  He described the tinnitus currently 
as constant and bothersome.    

Based on the veteran's history, the VA examiner concluded 
that the veteran's current tinnitus is not causally related 
to service.  The examiner opined: "...in view of the patient's 
denial of tinnitus several years ago and his report of its 
appearance recently after he developed high blood pressure, 
it was this examiner's opinion that his military service was 
not a contributing factor to the tinnitus reported today."   

There is no medical evidence of record to contradict the 
findings in the August 2005 VA medical examination report.  
Further, there is no medical evidence of nexus between the 
veteran's tinnitus and service.  Although the veteran 
believes that his tinnitus was caused by noise exposure in 
service, the VA examiner concluded that the veteran's 
tinnitus was not caused by military service.  The veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he had noise exposure 
during service or that he experienced certain symptoms, such 
as ringing in the ears.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a layperson, however, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder.  
See, e.g., See Routen v. Brown, 10  Vet. App. 183, 186 
(1997).  Indeed, neither the Board nor the veteran possesses 
the necessary medical expertise to challenge the results of 
the medical evaluation.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (a layman is not competent to offer a 
diagnosis or medical opinion); Jones v.  Principi, 16 Vet. 
App. 219, 225 (2002) (Board must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment).  

In light of the fact that the only medical nexus opinion of 
record concludes that the veteran's tinnitus is not due to 
in-service events, the evidence as a whole demonstrates that 
chronic tinnitus was not present in service, or due to in-
service noise exposure.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

III. Entitlement to service connection for a lower back 
disorder

The procedural posture of this case is as follows.

The veteran first filed his claim for service connection for 
a back condition in February 1982.  A 1982 rating decision 
denied the claim because there were no records of trauma to 
the back or treatment for a back condition during service.  
The veteran filed a notice of disagreement (NOD) in May 1982 
and filed a VA Form 9 perfecting his appeal in August 1982.  
The Board denied the veteran's claim for service connection 
for a back disability in August 1983 because there was no 
evidence that the veteran experienced a chronic back 
disability in service.  

In March 1986, the veteran filed a petition to reopen his 
claim for service connection for a lower back disability.  
The RO decision dated April 1986 reopened the veteran's claim 
and denied it on the merits.  The RO denied the claim because 
there was no evidence of a chronic back disability in 
service.  Subsequently the veteran filed a notice of 
disagreement (NOD) and perfected his appeal to the Board.  A 
January 1987 Board decision denied the veteran's service 
connection claim because there was no evidence of a chronic 
back condition in service.

In March 1992, the veteran again filed a claim for service 
connection for a lower back disability.  A May 1992 rating 
decision again reopened the veteran's claim and denied it on 
the merits because there was no evidence that the condition 
occurred in service.  The veteran failed to file a notice of 
disagreement and the decision subsequently became final.

In January 2001, the veteran filed another claim for service 
connection for a lower back disability.  The RO in July 2002 
denied reopening the veteran's claim for failure to submit 
new and material evidence.  The veteran filed a notice of 
disagreement (NOD) to the 2002 decision in September 2002.  
The veteran perfected a timely appeal in August 2003.  In an 
October 2005 supplemental statement of the case (SSOC), the 
RO reopened the veteran's claim and denied it on the merits  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

Although the veteran filed a claim to reopen his claim for 
service connection for a lower back disability, he never 
filed a notice of disagreement within one year of being 
notified of the May 1992 RO decision  No correspondence was 
received from him within the appeal period.  Therefore, the 
May 1992 RO decision is final. 

In January 2001, the RO received the veteran's claim to 
reopen.  In order to reopen a claim which has been previously 
denied and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2006).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to the May 1992 decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

As noted above, the August 1983 and January 1987 Board 
decisions denied the veteran's claim for failure to provide 
evidence that he suffered a chronic back disorder during 
service.  The May 1992 RO decision reopened the veteran's 
claim and denied it because the evidence also failed to show 
that the veteran's back condition was incurred in service.  
Since those decisions, the additional evidence received 
includes VA outpatient treatment records, SSA disability 
records, and personal testimony presented at a RO hearing in 
June 2005.

The medical evidence submitted since the May 1992 decision is 
new in that it was not previously of record.  It is 
necessary, therefore, to decide if this evidence is material.  
To be material, it must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, 
and (b) so significant, either by itself or with other 
evidence, that it must be considered in order to fairly 
decide the claim.  See 38 C.F.R. § 3.156(a).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In this case, material evidence has been received in that the 
additional evidence now gives a complete picture of the 
veteran's back condition since service.  The additional 
evidence includes SSA disability records, VA outpatient 
treatment records from the VA medical center in Louisville, 
Kentucky.  The new evidence at least contributes to a more 
complete picture of the veteran's lower back disability 
immediately after service.  The additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to May 1992 is new and material and serves to 
reopen the claim for service connection for a lower back 
disability.  The Board can, at this point, now adjudicate the 
reopened claim, as the RO also reopened the claim and 
considered it on the merits in the October 2005 supplemental 
statement of the case (SSOC).  

In his VA Form 9 dated August 1982 the veteran explains that 
he believes that  deteriorating disc disease began while 
serving time in the Air Force.  The veteran reports that 
while he did not sustain an injury of any kind while in the 
Air Force, and he denied this repeatedly during his testimony 
in 2005.  In a November 1982 statement the veteran contends 
that he was unable to qualify at the rifle range due to his 
back condition.  He reports that he was unable to get his 
body into the 3 to 4 positions during testing because his 
body would shake.  The veteran reports that the sergeant 
barely gave him a passing grade.  The veteran also claims 
that he experienced pain while working as a desk clerk 
because of the numerous hours that he spent sitting in a 
chair.     

The veteran's service medical records, which include his 
entrance and separation medical examination reports, are 
absent evidence that the veteran was treated for a chronic 
back condition in service.  The veteran's enlistment medical 
examination report dated January 1963 failed to indicate 
spine or other lower back problems.  Although the veteran's 
service medical records do note that he experienced lower 
back pain in August 1965, the back pain was attributed to a 
urinary tract infection at that time.  The veteran's 
separation examination in November 1965 failed to reveal that 
the veteran was experiencing any back or spine problems at 
that time.  Rather, it was noted that he had a history of low 
back pain in 1963 with no related symptoms or current 
difficulty.  On the Report of Medical History filled out by 
the veteran in conjunction with the November 1965 medical 
examination, he indicated that he did not have recurrent back 
pain. 

Therefore, the Board cannot conclude that a chronic back 
disorder is factually shown during service.  The single 
instance of low back pain must be considered acute and 
transitory since no further complaints were shown upon 
separation a few months later.  Moreover, that complaint was 
associated with a diagnosis of a kidney infection, not with 
any spinal abnormality.  The veteran affirmatively denied 
recurrent back pain at the time of his separation from 
service, and it was noted that he was not having any current 
disability from his history of back pain.

The veteran's claims file indicates that he was first treated 
for a back problem in January 1966, only a few months after 
service.  A Clark County Memorial Hospital outpatient 
emergency record dated January 15, 1966, indicated that the 
veteran was examined after hurting his back while lifting a 
television.  The report indicated that an x-ray of the spine 
was negative.  This record still does not show that a chronic 
back disorder was present shortly after service.  First, the 
diagnosis was only back pain.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Second, the report 
does not reflect any assertions by the veteran at that time 
of continuous back pain since service.  In fact, it dates 
onset of back pain to a lifting injury earlier that day.

In a June 1982 letter, Dr. Allen indicated that he treated 
the veteran for 5L disc syndrome in September 1967.  The 
letter indicated that the veteran was seen by Dr. Allen for 
five more times in September 1967.  Therefore, it appears 
from this letter that the first diagnosis of a chronic lumbar 
spine disability was rendered almost two years after the 
veteran's separation from service.  The veteran was also 
subsequently seen by Dr. Allen for lower back and shoulder 
problems from August 1972 to June 1979.    

A letter dated October 1972 by Dr. Rand indicated that the 
veteran dates the onset of his back trouble to October 1971, 
at which time he was lifting tobacco at work and felt a 
"pop" in his low back area with pain radiating down the 
posterior aspect of both thighs and calves into the heels.  
The fact that the veteran was treated for injuring his back 
in a lifting accident is also corroborated in a July 1976 
letter by Dr. Schroeder.  The letter indicated that the 
veteran told Dr. Schroeder that he was well until 1971 and 
dates "all his troubles to an injury of his low back in a 
lifting accident."  

The Board notes that in June 1976 the veteran submitted an 
original claim for nonservice-connected disability claiming 
that he was unable to work due to a back condition caused by 
a lifting accident in 1971.  

Therefore, what the above evidence shows is that prior to 
filing his claim for VA compensation benefits, the veteran 
never reported a history of back pain starting during service 
or of any pain since service.

A VA orthopedic medical examination report dated February 
1983 indicated that the veteran's lower back was normal.  The 
examiner noted: "Status postoperative lumbar laminotomy with 
no clinical residuals except for the scar noted."  It was a 
normal back examination, a normal orthopedic examination, and 
it was a normal general examination.  In conjunction with the 
orthopedic examination, the veteran was also given a 
neuropsychiatric examination in February 1983.  The examiner 
found sensory neuropathy at level L5 left leg without motor 
function disturbance.  No opinion was rendered on whether the 
veteran's lower back problems had been caused by his period 
of military service. 

The Board notes that it reviewed numerous medical treatment 
records including the veteran's SSA disability records, VA 
outpatient records, and the personal testimony of the veteran 
at the June 2005 RO hearing.  While the veteran's claims file 
is full of medical examination reports pertaining to his back 
condition, what is not shown by any of these examination 
reports, or, unfortunately, by any other medical evidence in 
the veteran's claims file, is a link between the veteran's 
period of service and his current lower back problems.  In 
addition, there is no evidence in the veteran's claims file 
that a chronic back condition incurred, developed, or was 
somehow aggravated by military service.   

The Board must rely on the medical evidence of record.  
Without any such evidence linking the veteran's to any in-
service disease, injury, or any other aspect of service, 
service connection must be denied. 

On review of the evidence, the only link between the 
veteran's condition and service comes from the veteran 
himself.  While the veteran may believe that he has a lower 
back disability that was caused by some aspect of military 
service, he is a layman and has no competence to offer a 
medical opinion in that regard.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   

In summary, the Board finds that the evidence of record does 
not show that the veteran had a chronic low back disorder in 
service.  Furthermore, the preponderance of the medical 
evidence on file does not relate the current symptoms to any 
aspect of the veteran's period of military service.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in 
this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

IV.  Veterans Claims Assistance Act of 2000 (VCAA)

As to the petition to reopen the claim of service connection 
for a lower back disorder, reopening has been granted, as 
discussed above.  As such, the Board finds that any error 
related to the VCAA on that petition was not prejudicial to 
the veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005); Mayfield v. Nicholson, 
19 Veteran. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006). 

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim for 
entitlement to service connection for tinnitus, a letter 
dated September 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
September 2003 letter also satisfied the duty to notify 
provisions for his claim for entitlement to service 
connection for a lower back disorder.  Id.  Although the 
September 2003 letter was not sent prior to initial 
adjudication of the veteran's claim for service connection 
for a lower back disorder, this was not prejudicial to him, 
since he was subsequently provided adequate notice, and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in April 2005 and 
October 2005.  The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims.  

Although the September 2003 letter appears to satisfy VA's 
duty to notify, another letter was sent to the veteran in 
December 2005, again informing him of the information and 
evidence needed to substantiate a claim for service 
connection and of the responsibilities he and VA shared in 
developing the claim.  This letter also advised the claimant 
to provide any relevant evidence in his possession pertaining 
to his service connection claims.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  As the Board 
concludes above that the preponderance of the evidence is 
against the veteran's claims for service connection for 
tinnitus and a lower back disability, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  


The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, private medical treatment records, and SSA 
disability records have been obtained to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board notes that the record shows that the RO made efforts to 
obtain private medical records from all physicians for whom 
the veteran signed the appropriate consent forms to allow the 
RO to obtain such records.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded an audiological examination to 
obtain an opinion as to the relationship between his claimed 
tinnitus and his military service.  That opinion was rendered 
with a review of the claims file.  The examination in this 
case is adequate upon which to base a decision.

The Board concludes an examination is not needed for the 
veteran's claim for service connection for a lower back 
injury because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.   
   
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a lower back disorder 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


